Citation Nr: 0706133	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Anchorage, 
Alaska


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency room treatment for abdominal 
pain, incurred on June 23rd and 24th, 2001, at Providence 
Alaska Medical Center.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Anchorage, Alaska, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for emergency room care for abdominal pain, incurred 
on June 23 and 24, 2001, at Providence Alaska Medical Center.  
The veteran perfected an appeal of that decision.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran received unauthorized medical care for 
abdominal pain at Providence Alaska Medical Center on June 
23rd and 24th, 2001.

2.  The veteran was in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities at the time of the unauthorized medical care.

3.  Such care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.

4.  The preponderance of the credible and probative evidence 
establishes that a VA or Federal medical facility was 
feasibly available on June 23rd and 24th, 2001, and an attempt 
to use it would have been considered reasonable by a prudent 
layperson for the treatment of the veteran at the time that 
he received medical treatment for abdominal pain at 
Providence Alaska Medical Center.





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for abdominal pain, at 
Providence Alaska Medical Center on June 23rd and 24th, 2001, 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  For example, the statement of the 
case provided the appellant with the governing laws and 
regulations, as well as the basis for the denial of his 
claim.  VA has satisfied its duties to inform and assist the 
appellant in this case.  The appellant was provided several 
opportunities to provide pertinent evidence in support of his 
claim.  The appellant has provided no evidence in response to 
these overtures.  In addition, the veteran was presented an 
opportunity for a hearing in this case, but waived his 
opportunity for a hearing.  Further development and further 
expending of VA's resources is not warranted.  The Board's 
decision to proceed in adjudicating this claim does not 
therefore prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The appellant presented to the Emergency Room of Providence 
Alaska Medical Center (hereinafter Providence) on June 23rd, 
2001, at 11:36 P.M., with complaints of stomach pain.  
Emergency room personnel evaluated the veteran, who reported 
that he had been seen at the VA Medical Center (VAMC) for the 
same type of pain three weeks prior, but it had become worse 
over the previous 2 or 3 days.  The report of the examination 
noted that the appellant had been examined 2 or 3 days prior, 
and it was suggested that he implement diet changes.  It was 
noted that the pain had always been associated with eating.  
Upon examination, the veteran was described as alert and 
oriented in no acute distress.  Examination, including 
echocardiogram (EKG), produced normal finding with the 
exception of some sinus bradycardia without any signs of 
ischemia and mild anemia.  In terms of treatment, the 
appellant was provided a "GI cocktail," which was said to 
have resolved his pain.  The Providence Emergency 
Department's assessment was abdominal pain of uncertain 
etiology.  The veteran was released on June 24th, 2001, on a 
trial of Prilosec and told to follow up with the VAMC.  He 
was also told to return to the emergency department for 
intractable pain or any signs of bleeding.  

The veteran now seeks payment of the unauthorized medical 
expenses incurred for the services rendered at Providence on 
June 23rd and 24th, 2001.  He asserts that he had been seen at 
the VA clinic for severe pain in the stomach and lower bowel 
area on June 20th 2001, and was prescribed medication and 
diet for relief at that time.  The appellant states that when 
he asked the VA physician what he should do if he had another 
attack over the weekend, he was told that he should report to 
the emergency room.  The appellant argues that when he did 
experience the similar pain on June 23rd, 2001, he simply 
followed the advice of the VA physician and reported to the 
Emergency Room at Providence.  He asserts further that he 
informed Providence that he was a veteran and that it was 
Providence that failed to seek authorization from VA.  He 
argues that he should not be held at fault for their 
failings, and thus believes that VA should pay for his 
medical expenses.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

The Board has considered whether the appellant's assertions 
that he was told by a VA physician to seek emergency room 
treatment if his symptoms recurred constitutes prior 
authorization for obtaining private medical treatment.  
However, the Board finds that such an open-ended 
recommendation cannot be considered equivalent to prior 
authorization for treatment at Providence.  There has been no 
assertion that the VA physician suggested a particular 
facility or that he suggested that VA would reimburse the 
veteran for his emergency room expenses.  Furthermore, even 
if he had promised reimbursement, there is nothing to suggest 
that the physician was authorized to make such an agreement.  
Moreover, specific formalities which must be followed under 
38 C.F.R. § 17.54 were not complied with here, as a result of 
which proper authorization from VA was not obtained. 

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2006).  The Court 
has held that all three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, one of the previously noted criteria has 
clearly been met in that  records confirm that the appellant 
was in receipt of a total rating based on individual 
unemployability due to service-connected disabilities at the 
time that he incurred unauthorized medical expenses incurred 
for the services rendered at Providence.  

The preponderance of the competent evidence, however, shows 
that this care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health and, on June 23rd, 2001, a VA 
or Federal facility was feasibly available for such care.  In 
fact, the appellant has never specifically argued otherwise.  
It is the appellant's assertions that he was told by a VA 
physician to seek emergency room treatment without being told 
which emergency room; and it was Providence's responsibility 
to seek prior authorization from VA for providing such 
treatment.  The Board is unaware of any provision in the law 
supporting the appellant's position that it was Providence's 
reponsaibility to seek prior authorization from VA for 
providing such treatment.

Furthermore, the claims file contains reference to the fact 
that three different clinicians had reviewed the appellant's 
claim and all three had determined that a Federal facility 
was feasibly available at Elmendorf Air Force Base 
(hereinafter Elmendorf) at the time that the appellant had 
received unauthorized treatment at Providence.  It was noted 
that Elmendorf was located less than five miles from 
Providence.  Although the claims file does not contain any of 
the referenced clinician opinions, the claims file does 
contain a medical review dated in March 2005 made by a VA 
Nurse Manager in the context of a review of a second 
statement of the case that had been issued by the RO.  In 
this review, the VA Nurse Manager, confirmed the conclusion 
that treatment rendered at Providence could have been 
provided at the Federal facility, and it would have been 
reasonable for the appellant to have obtained treatment 
there.  The fact that the Emergency Room records of the 
treatment of the veteran on June 23rd, 2001 noted that his 
symptoms had been worsening for a period of two or three 
days, and that he was in "no acute distress" supports this 
opinion.  

For the reasons set forth above, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at Providence Alaska Medical 
Center on June 23rd and 24th, 2001, have not been met.  The 
evidence is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as the preponderance of the 
evidence is against the claim, the claim must be denied.

In reaching this decision, the Board has also considered that 
the Millennium Health Care and Benefits Act provides 
authority for the reimbursement of non-VA emergency treatment 
under certain conditions.  38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002 (2006).  However, these provisions also provide 
that, in order to obtain reimbursement of medical expenses, 
it must be shown that Department or other Federal facilities 
were not feasibly available, and that an attempt to use them 
beforehand would not have been reasonable.  As discussed in 
detail above, a Federal facility was available to provide the 
treatment in question.  Accordingly, reimbursement for the 
unauthorized dental expenses incurred June 23rd and 24th, 
2001, must be denied under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1002.


ORDER

The reimbursement for, or payment of, unauthorized medical 
expenses for emergency room treatment for abdominal pain, 
incurred on June 23rd and 24th, 2001, at Providence Alaska 
Medical Center, is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


